Citation Nr: 1113826	
Decision Date: 04/07/11    Archive Date: 04/15/11

DOCKET NO.  06-38 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a heart disorder other than Wolff Parkinson White Syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1943 to November 1945.

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2006 rating decision by the Regional Office (RO) in Winston-Salem, North Carolina. 

The Veteran presented testimony at a Travel Board hearing before the undersigned Acting Veterans Law Judge in August 2009.  A transcript of the hearing is associated with the Veteran's claims folder.

In October 2009, the Board remanded this case for additional development, specifically for the provision of VA medical opinions addressing the etiology of the disabilities on appeal.  The development directed in the Board remand was substantially complied with, with the exception of the service connection claim for a heart disorder other than Wolff Parkinson White Syndrome.  The Board remanded this case again in June 2010.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has appealed the denial of service connection for a heart disorder other than Wolff Parkinson White Syndrome.  In June 2010, the Board determined that a remand was necessary on this issue.  The Board found that a VA medical examination and opinion should be obtained to determine if the Veteran had a heart disability other than Wolff Parkinson White Syndrome, and if so, whether the disability was attributable to service.  

The Veteran was afforded such examination in July 2010.  During the VA compensation and pension examination, it was found that the appellant had no other heart disease than Wolff Parkinson White Syndrome.  The examiner noted that there was no other heart condition or diagnosis present.  The examiner also stated that there is no documentation in the service treatment records (STRs) or the C-file which is suggestive or diagnostic of any heart condition during or immediately after service, or any heart condition subsequently, caused or aggravated by service.  The examiner went to on to provide an opinion on why Wolff Parkinson White Syndrome was not related to the service connected anxiety disorder.

The Board finds that the July 2010 examination is inadequate because the examiner did not accurately report on the Veteran's history.  First, the examiner noted that the STRs showed no documentation of a heart condition.  However, the STRs are not of record, as they are missing, so a determination of what was in the STRs cannot be made.  Second, the examiner noted that there was no history of a heart condition other than Wolf Parkinson White Syndrome after service.  This is wrong, as the record shows findings of double vessel coronary atherosclerotic disease with ischemic heart disease/ ischemic cardiomyopathy on medical records dated from 1985 to 2004.  The Veteran also submitted statements on his medical records that he had shortness of breath and heart palpitations since service.  Additionally, he submitted sworn testimony that he was treated for a heart disorder while he was still in service.  The Veteran's wife of 64 years also testified that soon after service he had to go to the emergency room because of his heart problem.  Thus, to state that there is no history of a heart disease after service is clearly inaccurate.

Third, the July 2010 opinion still tends to focus more on the Wolf Parkinson White Syndrome, when this claim has already been resolved.  As noted in the previous Board remand in June 2010, the issue is whether the Veteran has any heart disease other than Wolf Parkinson White Syndrome related to his military service.

As such, the Board concludes that it must remand the issue of entitlement to service connection for a heart disorder other than Wolff Parkinson White Syndrome.  In light of the historical record, which shows a history of heart disease, we find that the July 2010 VA examiner's opinion needs further clarification.    

In view of VA's duty to assist obligations, which include the duty to obtain a VA examination or opinion when necessary to decide a claim, and based upon guidance from the Court, remand for the purpose of obtaining a VA examination(s) is required.

If a diagnosis of heart disease other than Wolf Parkinson White Syndrome is shown, a medical opinion should be provided to determine whether the Veteran's heart disease was caused or aggravated by the service connected acquired psychiatric disorder. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Obtain an addendum opinion to the July 2010 VA compensation and pension examination and opinion.  The VA examiner should clarify the July 2010 opinion that the Veteran does not have any heart disease other than Wolf Parkinson White Syndrome.  The examiner should consider the records showing findings of double vessel coronary atherosclerotic disease with ischemic heart disease/ ischemic cardiomyopathy dated from 1985 to 2004.  The examiner also should consider the Veteran's statements on his medical records that he had shortness of breath and heart palpitations since service, his sworn testimony that he was treated for a heart disorder while he was still in service, and the Veteran's wife testimony that soon after service he had to go to the emergency room because of his heart problem.  

If a heart disease other than Wolf Parkinson White Syndrome is shown by the evidence of record, the examiner should state whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that the Veteran's heart disease other than Wolf Parkinson White Syndrome is related to his military service.

If a heart disease other than Wolf Parkinson White Syndrome is shown by the evidence of record, the examiner also should state whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that the Veteran's service connected acquired psychiatric disorder caused or aggravated the heart disease.

The claims folder should be made available to the examiner for review.  A rationale for all opinions must be provided.  The examiner should consider the medical evidence of record and the Veteran's assertions.

2.  When the development requested has been completed, the case should again be reviewed by the RO on the basis of the additional evidence, and readjudicated.  The RO should determine whether any additional development is deemed necessary.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

